213 S.W.3d 116 (2006)
George ESTES, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 87835.
Missouri Court of Appeals, Eastern District, Division Four.
December 5, 2006.
Motion for Rehearing and/or Transfer Denied January 18, 2007.
Application for Transfer Denied February 27, 2007.
Gwenda Renee' Robinson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jayne T. Woods, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J., and SHERRI B. SULLIVAN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 18, 2007.

ORDER
PER CURIAM.
George Estes appeals the judgment denying his Rule 29.15 motion without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).